Citation Nr: 0909920	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  03-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for acoustic neuroma, 
status post removal, with right ear hearing loss.

2. Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in December 2004. A transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Board is cognizant that the present action has been 
previously remanded. However, upon receipt of additional 
information pursuant to the previous remand, additional 
information was included indicating that the Veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits. The record does not reflect that the SSA records 
have been associated with the Veteran's claims file. The 
Board finds that a remand is necessary to obtain to obtain 
such records and associate them with the Veteran's claims 
file. VA has a duty to obtain SSA records when they may be 
relevant. See Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992). The AMC/RO should 
contact the SSA and obtain and associate with the claims file 
copies of the Veteran's records regarding SSA benefits, 
including the complete medical records upon which any 
decision was based. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based. The non-
existence or unavailability of such 
records must be verified by SSA. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record and readjudicate the 
claims. If the benefits sought remain 
denied, the Veteran should be issued an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




